OPINION

Per Curiam:

Mary B. Sanford commenced this action in the district court to recover $7,050, which she claimed was due and owing her from appellant, Douglas J. Venable. The court, sitting without a jury, found in favor of Mary. Douglas has appealed, seeking reversal on the ground that the judgment was not supported by the record.
The sole issue presented is whether there is substantial evidence in the proceedings below to support the findings of the court. Sala & Ruthe Realty, Inc. v. Deneen, 89 Nev. 98, 507 P.2d 140 (1973). We have reviewed the record, and we find that such evidence does exist. Therefore, we affirm.